Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 allowed.
Claim 20 cancelled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Aggarwal et al (U.S. Pub No. 2014/0122523 A1) as title Point-in-Time Query System discloses the system retrieves metadata that includes structure query language information based on the selected point in time query type. The extensible framework can allow a user to select a point in time query type from a set of system define point in time query types using a user interface. The user can create and store SQL, and can create and store a point in time query type that utilizes the user defined SQL using the user interface.  
Vaitheeswaran et al (U.S. Pub No. 2013/0166598 A1) as title Managing Business Objects Data Sources discloses method to index business objects data sources for searching. Multiple business objects data sources each storing multiple data items are accessed. The index document include a first search index document associated with a respective business objects data source and multiple second search index documents, each associated with each data item of the multiple data items stored in the respective business object data source. Generating the multiple computer searchable index documents can include generating a respective first search index document for each table, generating a respective second search index document for each cell, and generating a respective third search index document for each column.

The examiner has found that the prior arts of the record do not appear to teach or suggest or render obvious the claimed limitation in combination with the specific added limitation as recited in independent claims and subsequent dependent claims, thus the invention is patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 26, 2021
/THU N NGUYEN/Examiner, Art Unit 2154